ORDER
PER CURIAM.
On October 24, 1996, a panel of the Court affirmed the Board of Veterans’ Appeals decision on appeal. Tulingan v. Brown, 9 Vet.App. 484 (1996). On December 17, 1996, the Court granted the appellant’s motion for an extension of time, until December 31, 1996, to file a motion for review en banc. On January 8, 1997, the appellant filed a motion for review by the Court en bane, out of time.
Upon consideration of the foregoing, the record on appeal, and the appellant’s motion for review en banc, and it not appearing that review en banc is necessary either to address a question of exceptional importance to the administration of laws affecting veterans’ benefits or to secure or maintain uniformity of the Court’s decisions, it is
ORDERED that the motion for en banc review is accepted for filing as of the date of this order. It is further
ORDERED that the appellant’s motion for review by the Court en banc is DENIED.